DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 03/18/2022 have been entered and fully considered.  Claims 1-13 and 24-33 are pending.  Claims 14-23 are cancelled.  Claims 24-33 are new.  Claim 13 is withdrawn.  Claims 1-8 are amended.  Claims 1-13 and 24-33 are examined herein.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 13 directed to an invention non-elected without traverse.  Accordingly, claim 13 has been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 13 has been cancelled.

Response to Arguments
Applicant’s arguments, see pp. 5-7, filed 03/18/2022, with respect to the rejections under 35 USC §§ 112, 102, and 103 have been fully considered and are persuasive in view of the amendment to the claims.  The rejection of claims 1-12 under 35 USC § 112, claims 1-2, 4-6, and 9-12 under 35 USC § 102, and claim 3 under 35 USC § 103 has been withdrawn. 

Reasons for Allowance
Claims 1-12 and 24-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 2005/0266298 A1 (“Mitchell”) discloses a method for making a self-supporting dry electrode (Abstract; Figs. 1a, 7).  The method comprises combining dry conductive particles 14, 21 and dry binder 16, 23 and dry blending the dry conductive particles 14, 21 and the dry binder 16, 23 in step 18/19 (Fig. 7; [0076], [0125]) to form coated binder particles such that the binder particles are not fibrillized during mixing.  The coated binder particles are reused/recycled after being processed by a particular dry process step 19, 20, 22, 24, 26, 28, and/or 29.  The coated particles are returned and mixed with fresh particles 12 (Fig. 7; [0125]) to form a first mixture.  The first mixture is dry fibrillized in step 20, 26 (Figs. 1a, 7; [0077]) to form an electrode film mixture.  The electrode film mixture is dry compacted/calendered in step 24 (Figs. 1a, 7; [0104]) to form the self-supporting (i.e. free standing) dry electrode.  It is noted that the method of Mitchell is applicable to batteries ([0021], [0061], [0128]).  Therefore, when applied to a battery electrode, it is understood that the dry activated carbon 12 would be replaced with an appropriate electrode active material.  Mitchell does not disclose wherein mixing does not disclose mixing coats at least about 70% of an average surface of the binder particles with the ionically insulating coating material.
US 5,707,763 (“Shimizu”) discloses a binder for use in batteries in the form of a powder comprising core-shell composite fine particles, each having a core of a fibrillating polytetrafluoroethylene and a shell of a nonfibrillating polymer (Abstract).  The shell is formed by polymerizing monomers on the core (Example 1).  Shimizu does not disclose mixing binder particles and an ionically insulating coating material to form coated binder particles, wherein mixing does not fibrillize such that the binder particles are not fibrillized during mixing; and milling at least some of the first mixture to form an electrode film mixture.
The prior art of record, either alone or in combination, does not fairly teach or suggest the method of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/            Primary Examiner, Art Unit 1727